


EXHIBIT 10.15

 

OPTION AWARD AGREEMENT

 

THIS OPTION AWARD AGREEMENT (“Agreement”) is made as of July 18, 2007 by and
between TDS Investor (Cayman) L.P., a Cayman Islands limited partnership (the
“Partnership”), Orbitz Worldwide, Inc., a Delaware corporation (“Orbitz”), and
the executive whose name is set forth on the signature page hereto
(“Executive”).

 

RECITALS

 

Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan
(the “Plan”), a copy of which is attached hereto as Exhibit A.

 

Orbitz was a wholly owned direct or indirect subsidiary of the Partnership prior
to an initial public offering (the “Offering”) of Shares (as defined below).

 

Prior to the Offering, the Partnership granted the right to receive from the
Partnership Class A-2 Interests in the Partnership (each, a “Class A-2
Interest”) with a hypothetical capital contribution equal to, on the grant date,
$1 per Class A-2 Interest (such rights, the “Partnership Restricted Equity
Units”), in each case subject to the terms of that certain Management Equity
Award Agreement dated as of October 13, 2006 (the “Partnership Award
Agreement”). As a result of the Offering, in accordance with Section 6(c) of the
TDS Investor (Cayman) L.P. Second Amended and Restated 2006 Plan and Section 6.4
of the Partnership Award Agreement, and in connection with Executive’s
employment by Orbitz or one of its Subsidiaries (collectively, the “Company”),
the Partnership, Orbitz and Executive desire that certain Partnership Restricted
Equity Units be modified as provided for herein, including that:

 

(i) Partnership Restricted Equity Units that are vested, as of the date of the
Offering, will remain unchanged;

 

(ii) Partnership Restricted Equity Units that are unvested, as of the date of
the Offering, will be assumed by the Company and modified to provide that such
Partnership Restricted Equity Units (following such assumption, the “Orbitz
Restricted Stock Units”) will each carry the right to receive from the Company,
on the terms and conditions described in that Restricted Stock Unit Award
Agreement between the parties hereof dated as of the date hereof, shares of
common stock, par value $0.01 of the Company (each a “Share”), and the number of
Orbitz Restricted Stock Units will be adjusted to reflect the relative value of
a Class A-2 Interest compared to a Share, as of the date of the Offering; and

 

(iii) the number of Options (as defined below) specified herein will be granted
to Executive in full settlement of any increased value in the Partnership
Restricted Equity Units which may have been lost in connection with the
Offering.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt

 

--------------------------------------------------------------------------------


 

and sufficiency of which are hereby acknowledged, the parties to this Agreement,
intending to be legally bound, agree as follows:

 

SECTION 1

 


DEFINITIONS

 


1.1.          DEFINITIONS. CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL
HAVE THE MEANINGS ASCRIBED TO THEM IN THE PLAN. IN ADDITION TO THE TERMS DEFINED
IN THE PLAN, THE TERMS BELOW SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

“Agreement” has the meaning specified in the Preamble.

 

“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).

 

“Cause” shall have the meaning assigned such term in any employment agreement
entered into between the Company and Executive, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Executive’s failure substantially to perform Executive’s duties to the
Company (other than as a result of total or partial incapacity due to
Disability) for a period of 10 days following receipt of written notice from the
Company by Executive of such failure; provided that it is understood that this
clause (A) shall not apply if the Company terminates Executive’s employment
because of dissatisfaction with actions taken by Executive in the good faith
performance of Executive’s duties to the Company, (B) theft or embezzlement of
property of the Company or dishonesty in the performance of Executive’s duties
to the Company, (C) an act or acts on Executive’s part constituting (x) a felony
under the laws of the United States or any state thereof or (y) a crime
involving moral turpitude, (D) Executive’s willful malfeasance or willful
misconduct in connection with Executive’s duties or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company or its affiliates, or (E) Executive’s breach of the provisions of any
agreed-upon non-compete, non-solicitation or confidentiality provisions agreed
to with the Company, including pursuant to this Agreement and pursuant to any
employment agreement.

 

“Class A-2 Interest” has the meaning specified in the Recitals.

 

“Company” has the meaning specified in the Recitals.

 

[“Constructive Termination” shall have the meaning assigned such term in any
employment agreement entered into between the Company and Executive, provided
that if no such employment agreement exists or such term is not defined, then
“Constructive Termination” shall mean (A) any material reduction in Executive’s
base salary or target bonus (excluding any change in value of equity incentives
or a reduction affecting substantially all similarly situated executives); (B)
the failure of the Company to pay compensation or benefits when due, in each
case which is not cured within 30 days following the Company’s receipt of
written notice from Executive describing the event constituting a Constructive
Termination; (C) the primary business

 

2

--------------------------------------------------------------------------------


 

office of the Company being relocated by more than 50 miles; or (D) a material
and sustained diminution in Executive’s duties and responsibilities as of the
date of the Offering.](1)

 

“Disability” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Executive, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Executive shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Executive’s duties under Executive’s employment. Any question as to the
existence of the Disability of Executive as to which Executive and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and the Company. If Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of this
Agreement and any other agreement between the Company and Executive that
incorporates the definition of “Disability”.

 

“Executive” has the meaning specified in the Preamble.

 

“Grant Date” means the date hereof.

 

“Offering” has the meaning specified in the Recitals.

 

“Option” has the meaning specified in Section 2 below.

 

“Orbitz” has the meaning specified in the Preamble.

 

“Orbitz Restricted Stock Units” has the meaning specified in the Recitals.

 

“Partnership” has the meaning specified in the Preamble.

 

“Partnership Restricted Equity Units” has the meaning specified in the Recitals.

 

“Share” has the meaning specified in the Recitals.

 

SECTION 2

 


GRANT OF OPTION

 


2.1.          GRANT OF OPTION. SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
ORBITZ HEREBY GRANTS TO EXECUTIVE, AS OF THE GRANT DATE, A STOCK OPTION (THE
“OPTION”) TO PURCHASE UP TO THE NUMBER OF SHARES SPECIFIED ON THE SIGNATURE PAGE
HERETO. THE SHARES SHALL BE PURCHASABLE FROM

 

--------------------------------------------------------------------------------

(1) Only include for CEO.

 

3

--------------------------------------------------------------------------------


 


TIME TO TIME DURING THE TERM OF THE OPTION SPECIFIED IN SECTION 3.1 AT THE
EXERCISE PRICE PER SHARE SPECIFIED ON THE SIGNATURE PAGE HERETO (THE “EXERCISE
PRICE”).


 

SECTION 3

 


TERM OF OPTION AND CONDITIONS OF EXERCISE

 


3.1.          TERM. UNLESS THE OPTION IS EARLIER TERMINATED PURSUANT TO THIS
AGREEMENT OR THE PLAN, THE TERM OF THE OPTION SHALL COMMENCE ON THE GRANT DATE
AND TERMINATE UPON THE TENTH ANNIVERSARY OF THE GRANT DATE.


 


3.2.          VESTING SCHEDULE.


 


(A)           SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND THE PLAN AND
EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY ON THE APPLICABLE VESTING
DATES, 5.555% OF THE OPTION (ROUNDED UP TO THE NEXT WHOLE SHARE) SHALL BECOME
VESTED AND EXERCISABLE ON AUGUST 25, 2007, AN ADDITIONAL 8.586% OF THE OPTION
(ROUNDED UP TO THE NEXT WHOLE SHARE) SHALL BECOME VESTED AND EXERCISABLE ON EACH
SUBSEQUENT NOVEMBER 25, FEBRUARY 25, MAY 25 AND AUGUST 25 THEREAFTER THROUGH
FEBRUARY 25, 2010, AND THE BALANCE OF THE OPTION SHALL BECOME VESTED AND
EXERCISABLE ON MAY 25, 2010 [(EACH, A “SCHEDULED VESTING DATE”)](2).


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE OPTION
SHALL BECOME FULLY VESTED AND EXERCISABLE AS OF A CHANGE IN CONTROL.


 


(C)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, UPON ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY BY THE COMPANY WITHOUT
CAUSE, ANY PORTION OF THE OPTION WHICH WOULD HAVE BECOME EXERCISABLE HAD
EXECUTIVE REMAINED EMPLOYED BY THE COMPANY THROUGH ONE YEAR FROM THE DATE OF
SUCH TERMINATION SHALL BECOME IMMEDIATELY VESTED AND EXERCISABLE AS OF THE DATE
OF SUCH TERMINATION.


 


(D)           [NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, UPON ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY (A) AS A RESULT OF DEATH
OR DISABILITY OR (B) BY EXECUTIVE AS A RESULT OF A CONSTRUCTIVE TERMINATION, ANY
PORTION OF THE OPTION WHICH WOULD HAVE BECOME EXERCISABLE ON:


 

(I)            THE NEXT FOUR SCHEDULED VESTING DATES SHALL BECOME IMMEDIATELY
VESTED AND EXERCISABLE AS OF THE DATE OF SUCH TERMINATION IF SUCH TERMINATION
OCCURS BETWEEN AUGUST 26 AND NOVEMBER 25 (INCLUSIVE);

 

(II)           THE NEXT THREE SCHEDULED VESTING DATES SHALL BECOME IMMEDIATELY
VESTED AND EXERCISABLE AS OF THE DATE OF SUCH TERMINATION IF SUCH TERMINATION
OCCURS BETWEEN NOVEMBER 26 AND FEBRUARY 25 (INCLUSIVE);

 

--------------------------------------------------------------------------------

(2) Only include for CEO.

 

4

--------------------------------------------------------------------------------


 

(III)          THE NEXT TWO SCHEDULED VESTING DATES SHALL BECOME IMMEDIATELY
VESTED AND EXERCISABLE AS OF THE DATE OF SUCH TERMINATION IF SUCH TERMINATION
OCCURS BETWEEN FEBRUARY 26 AND MAY 25 (INCLUSIVE); AND

 

(IV)          ON THE NEXT SCHEDULED VESTING DATE SHALL BECOME IMMEDIATELY VESTED
AND EXERCISABLE AS OF THE DATE OF SUCH TERMINATION IF SUCH TERMINATION OCCURS
BETWEEN MAY 26 AND AUGUST 25 (INCLUSIVE).](3)

 


(E)           THE BOARD MAY DETERMINE AT ANY TIME BEFORE THE OPTION EXPIRES THAT
THE OPTION OR ANY PORTION THEREOF SHALL BECOME VESTED AND EXERCISABLE AT ANY
TIME.


 


3.3.          TERMINATION OF EMPLOYMENT. SUBJECT TO SECTIONS 3.2(B), (C) [AND
(D)](4), IN THE EVENT THAT EXECUTIVE CEASES TO BE EMPLOYED BY THE COMPANY, THAT
PORTION OF THE OPTION THAT IS NOT OR DOES NOT BECOME THEN EXERCISABLE SHALL
IMMEDIATELY TERMINATE AND THAT PORTION OF THE OPTION THAT IS OR BECOMES
EXERCISABLE AT THE TIME OF EXECUTIVE’S TERMINATION OF EMPLOYMENT SHALL TERMINATE
ONE YEAR FROM THE DATE OF TERMINATION, PROVIDED THAT IF THE TERMINATION OF
EMPLOYMENT OCCURS ON OR FOLLOWING A CHANGE IN CONTROL, THAT PORTION OF THE
OPTION THAT IS OR BECOMES EXERCISABLE AT THE TIME OF EXECUTIVE’S TERMINATION OF
EMPLOYMENT SHALL TERMINATE THREE YEARS FROM THE DATE OF SUCH TERMINATION.


 


3.4.          LIMITED TRANSFERABILITY. THE OPTION SHALL BE NEITHER TRANSFERABLE
NOR ASSIGNABLE BY EXECUTIVE OTHER THAN BY WILL OR THE LAWS OF INHERITANCE
FOLLOWING EXECUTIVE’S DEATH AND MAY BE EXERCISED, DURING EXECUTIVE’S LIFETIME,
ONLY BY EXECUTIVE. HOWEVER, EXECUTIVE MAY DESIGNATE ONE OR MORE PERSONS AS THE
BENEFICIARY OR BENEFICIARIES OF THE OPTION, AND THE OPTION SHALL, IN ACCORDANCE
WITH SUCH DESIGNATION, AUTOMATICALLY BE TRANSFERRED TO SUCH BENEFICIARY OR
BENEFICIARIES UPON EXECUTIVE’S DEATH WHILE HOLDING THE OPTION. SUCH BENEFICIARY
OR BENEFICIARIES SHALL TAKE THE TRANSFERRED OPTION SUBJECT TO ALL THE TERMS AND
CONDITIONS OF THIS AGREEMENT, INCLUDING (WITHOUT LIMITATION) THE LIMITED TIME
PERIOD DURING WHICH THE OPTION MAY, PURSUANT TO SECTION 3.3, BE EXERCISED
FOLLOWING EXECUTIVE’S DEATH.


 


3.5.          EXERCISE. THE OPTION SHALL BE EXERCISED BY A WRITTEN NOTICE
DELIVERED TO THE GENERAL COUNSEL OF THE COMPANY AT THE COMPANY’S PRINCIPAL
EXECUTIVE OFFICES IN ACCORDANCE WITH SECTION 5.14 BELOW, SPECIFYING THE PORTION
OF THE OPTION TO BE EXERCISED AND ACCOMPANIED BY PAYMENT THEREFOR. THE EXERCISE
PRICE FOR ANY SHARES PURCHASED PURSUANT TO THE EXERCISE OF THE OPTION AND THE
APPLICABLE WITHHOLDING TAXES DUE THEREON SHALL BE PAID IN FULL UPON SUCH
EXERCISE IN CASH, BY WIRE TRANSFER OR CERTIFIED CHECK OR BY SUCH OTHER METHOD AS
MAY BE APPROVED BY THE BOARD. IN NO EVENT MAY THE OPTION BE EXERCISED FOR ANY
FRACTIONAL SHARES.


 


3.6.          FORFEITURE. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF
THE BOARD DETERMINES IN GOOD FAITH THAT EXECUTIVE HAS (I) WILLFULLY ENGAGED IN
MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY; (II)
WILLFULLY AND KNOWINGLY PARTICIPATED IN THE PREPARATION OR RELEASE OF FALSE OR
MATERIALLY MISLEADING FINANCIAL STATEMENTS RELATING TO THE


 

--------------------------------------------------------------------------------

(3) One year forward vesting for CEO in the case of involuntary termination,
death or Disability or constructive termination.

 

(4) Include for CEO only.

 

5

--------------------------------------------------------------------------------


 


COMPANY’S OPERATIONS AND FINANCIAL CONDITION; (III) COMMITTED A WILLFUL ACT OF
FRAUD, EMBEZZLEMENT OR MISAPPROPRIATION OF ANY MONEY OR PROPERTIES OF THE
COMPANY OR BREACH OF FIDUCIARY DUTY AGAINST THE COMPANY THAT HAS A MATERIAL
ADVERSE EFFECT ON THE COMPANY; OR (IV) BREACHED ANY NONCOMPETITION OR
CONFIDENTIALITY COVENANTS FOR THE BENEFIT OF THE COMPANY APPLICABLE TO EXECUTIVE
(INCLUDING, WITHOUT LIMITATION, THE COVENANTS SET FORTH IN SECTION 4 BELOW)
DURING EXECUTIVE’S EMPLOYMENT OR FOLLOWING TERMINATION OF EXECUTIVE’S
EMPLOYMENT, THEN:


 


(A)           ANY PORTION OF THE OPTION THEN HELD BY EXECUTIVE SHALL BE
AUTOMATICALLY FORFEITED,


 


(B)           ANY SHARES ACQUIRED PURSUANT TO ANY EXERCISE OF THE OPTION WITHIN
FIVE (5) YEARS PRIOR TO THE DATE OF BOARD DETERMINATION OF (I), (II), OR (III)
ABOVE OR WITHIN THREE (3) YEARS PRIOR TO THE DATE OF BOARD DETERMINATION OF (IV)
ABOVE AND THEN HELD BY EXECUTIVE SHALL BE SUBJECT TO REPURCHASE BY THE COMPANY
AT THE LOWER OF (X) THE FAIR MARKET VALUE (AS DETERMINED BY THE BOARD IN GOOD
FAITH) OF SUCH SHARES AS OF THE TIME OF REPURCHASE OR (Y) THE EXERCISE PRICE
PAID FOR SUCH SHARES UPON EXERCISE OF THE OPTION, AND


 


(C)           IN THE EVENT EXECUTIVE HAS SOLD OR OTHERWISE DISPOSED OF SHARES
ACQUIRED PURSUANT TO ANY EXERCISE OF THE OPTION WITHIN FIVE (5) YEARS PRIOR TO
THE DATE OF BOARD DETERMINATION OF (I), (II), OR (III) ABOVE OR WITHIN THREE (3)
YEARS PRIOR TO THE DATE OF BOARD DETERMINATION OF (IV) ABOVE, EXECUTIVE SHALL
PAY TO THE COMPANY THE GREATER OF (X) ANY PROCEEDS RECEIVED FROM SUCH SALE OR
OTHER DISPOSITION, LESS THE EXERCISE PRICE PAID FOR THE APPLICABLE SHARES, OR
(Y) THE FAIR MARKET VALUE (AS DETERMINED BY THE BOARD IN GOOD FAITH) OF SUCH
SHARES AS OF THE DATE OF BOARD DETERMINATION OF MISCONDUCT OR BREACH.


 

SECTION 4

 

NON-COMPETITION AND CONFIDENTIALITY

 


4.1.          NON-COMPETITION.


 


(A)           FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND FOR A
[    -YEAR](5) PERIOD FOLLOWING THE DATE EXECUTIVE CEASES TO BE EMPLOYED BY THE
COMPANY (THE “RESTRICTED PERIOD”), IRRESPECTIVE OF THE CAUSE, MANNER OR TIME OF
ANY TERMINATION, EXECUTIVE SHALL NOT USE HIS OR HER STATUS WITH THE COMPANY OR
ANY OF ITS AFFILIATES TO OBTAIN LOANS, GOODS OR SERVICES FROM ANOTHER
ORGANIZATION ON TERMS THAT WOULD NOT BE AVAILABLE TO HIM OR HER IN THE ABSENCE
OF HIS OR HER RELATIONSHIP TO THE COMPANY OR ANY OF ITS AFFILIATES.


 


(B)           DURING THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT MAKE ANY
STATEMENTS OR PERFORM ANY ACTS INTENDED TO OR WHICH MAY HAVE THE EFFECT OF
ADVANCING THE INTEREST OF ANY COMPETITORS OF THE COMPANY OR ANY OF ITS
AFFILIATES OR IN ANY WAY INJURING THE INTERESTS OF THE COMPANY OR ANY OF ITS
AFFILIATES AND THE COMPANY AND ITS AFFILIATES SHALL NOT MAKE OR AUTHORIZE ANY
PERSON TO MAKE ANY STATEMENT THAT WOULD IN ANY WAY INJURE THE PERSONAL OR
BUSINESS REPUTATION OR INTERESTS OF EXECUTIVE; PROVIDED, HOWEVER, THAT, SUBJECT
TO SECTION 4.2, NOTHING

 

--------------------------------------------------------------------------------

(5) Two years for CEO; 1 year for SVP.

 

6

--------------------------------------------------------------------------------


 


HEREIN SHALL PRECLUDE THE COMPANY AND ITS AFFILIATES OR EXECUTIVE FROM GIVING
TRUTHFUL TESTIMONY UNDER OATH IN RESPONSE TO A SUBPOENA OR OTHER LAWFUL PROCESS
OR TRUTHFUL ANSWERS IN RESPONSE TO QUESTIONS FROM A GOVERNMENT INVESTIGATION;
PROVIDED, FURTHER, HOWEVER, THAT NOTHING HEREIN SHALL PROHIBIT THE COMPANY AND
ITS AFFILIATES FROM DISCLOSING THE FACT OF ANY TERMINATION OF EXECUTIVE’S
EMPLOYMENT OR THE CIRCUMSTANCES FOR SUCH A TERMINATION. FOR PURPOSES OF THIS
SECTION 4.1(B), THE TERM “COMPETITOR” MEANS ANY ENTERPRISE OR BUSINESS THAT IS
ENGAGED IN, OR HAS PLANS TO ENGAGE IN, AT ANY TIME DURING THE RESTRICTED PERIOD,
ANY ACTIVITY THAT COMPETES WITH THE BUSINESSES CONDUCTED DURING OR AT THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT, OR THEN PROPOSED TO BE CONDUCTED, BY THE
COMPANY AND ITS AFFILIATES IN A MANNER THAT IS OR WOULD BE MATERIAL IN RELATION
TO THE BUSINESSES OF THE COMPANY OR THE PROSPECTS FOR THE BUSINESSES OF THE
COMPANY (IN EACH CASE, WITHIN 100 MILES OF ANY GEOGRAPHICAL AREA WHERE THE
COMPANY OR ITS AFFILIATES MANUFACTURES, PRODUCES, SELLS, LEASES, RENTS, LICENSES
OR OTHERWISE PROVIDES ITS PRODUCTS OR SERVICES). DURING THE RESTRICTED PERIOD,
EXECUTIVE, WITHOUT PRIOR EXPRESS WRITTEN APPROVAL BY THE BOARD, SHALL NOT (A)
ENGAGE IN, OR DIRECTLY OR INDIRECTLY (WHETHER FOR COMPENSATION OR OTHERWISE)
MANAGE, OPERATE, OR CONTROL, OR JOIN OR PARTICIPATE IN THE MANAGEMENT, OPERATION
OR CONTROL OF A COMPETITOR, IN ANY CAPACITY (WHETHER AS AN EMPLOYEE, OFFICER,
DIRECTOR, PARTNER, CONSULTANT, AGENT, ADVISOR, OR OTHERWISE) OR (B) DEVELOP,
EXPAND OR PROMOTE, OR ASSIST IN THE DEVELOPMENT, EXPANSION OR PROMOTION OF, ANY
DIVISION OF AN ENTERPRISE OR THE BUSINESS INTENDED TO BECOME A COMPETITOR AT ANY
TIME AFTER THE END OF THE RESTRICTED PERIOD OR (C) OWN OR HOLD A PROPRIETARY
INTEREST IN, OR DIRECTLY FURNISH ANY CAPITAL TO, ANY COMPETITOR OF THE COMPANY.
EXECUTIVE ACKNOWLEDGES THAT THE COMPANY’S AND ITS AFFILIATES BUSINESSES ARE
CONDUCTED NATIONALLY AND INTERNATIONALLY AND AGREES THAT THE PROVISIONS IN THE
FOREGOING SENTENCE SHALL OPERATE THROUGHOUT THE UNITED STATES AND THE WORLD
(SUBJECT TO THE DEFINITION OF “COMPETITOR”).


 


(C)           DURING THE RESTRICTED PERIOD, EXECUTIVE, WITHOUT EXPRESS PRIOR
WRITTEN APPROVAL FROM THE BOARD, SHALL NOT SOLICIT ANY OF THE THEN CURRENT
CLIENTS OF THE COMPANY OR ANY OF ITS AFFILIATES OR POTENTIAL CLIENTS OF THE
COMPANY OR ANY OF ITS AFFILIATES WITH WHOM EXECUTIVE HAS HAD DEALINGS OR LEARNED
CONFIDENTIAL INFORMATION WITHIN THE SIX (6) MONTHS PRIOR TO THE DATE EXECUTIVE
CEASES TO BE EMPLOYED BY THE COMPANY FOR ANY EXISTING BUSINESS OF THE COMPANY OR
ANY OF ITS AFFILIATES OR DISCUSS WITH ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES INFORMATION OR OPERATIONS OF ANY BUSINESS INTENDED TO COMPETE WITH
THE COMPANY OR ANY OF ITS AFFILIATES. FOR PURPOSES OF THIS SECTION 4.1(C), THE
TERM “CLIENT” MEANS SUPPLIERS AND CORPORATE CLIENTS INCLUDING BUT NOT LIMITED TO
AIRLINES, HOTELS AND COMPANIES WITH CORPORATE ACCOUNTS WITH THE COMPANY, BUT
SHALL NOT INCLUDE INDIVIDUAL “END-USERS” OR ULTIMATE INDIVIDUAL CONSUMERS OF THE
COMPANY’S SERVICES.


 


(D)           DURING THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT INTERFERE WITH
THE EMPLOYEES OR AFFAIRS OF THE COMPANY OR ANY OF ITS AFFILIATES OR SOLICIT OR
INDUCE ANY PERSON WHO IS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES TO
TERMINATE ANY RELATIONSHIP SUCH PERSON MAY HAVE WITH THE COMPANY OR ANY OF ITS
AFFILIATES, NOR SHALL EXECUTIVE DURING SUCH PERIOD DIRECTLY OR INDIRECTLY
ENGAGE, EMPLOY OR COMPENSATE, OR CAUSE OR PERMIT ANY PERSON WITH WHICH EXECUTIVE
MAY BE AFFILIATED, TO ENGAGE, EMPLOY OR COMPENSATE, ANY EMPLOYEE OF THE COMPANY
OR ANY OF ITS AFFILIATES.


 


(E)           FOR THE PURPOSES OF THIS AGREEMENT, “PROPRIETARY INTEREST” MEANS
ANY LEGAL, EQUITABLE OR OTHER OWNERSHIP, WHETHER THROUGH STOCK HOLDING OR
OTHERWISE, OF AN INTEREST IN

 

7

--------------------------------------------------------------------------------


 


A BUSINESS, FIRM OR ENTITY; PROVIDED, THAT OWNERSHIP OF LESS THAN 5% OF ANY
CLASS OF EQUITY INTEREST IN A PUBLICLY HELD COMPANY SHALL NOT BE DEEMED A
PROPRIETARY INTEREST.


 


(F)            FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND
THEREAFTER, EXECUTIVE SHALL NOT MAKE ANY DISPARAGING OR DEFAMATORY COMMENTS
REGARDING THE COMPANY OR, AFTER TERMINATION OF HIS OR HER EMPLOYMENT
RELATIONSHIP WITH THE COMPANY, MAKE ANY COMMENTS CONCERNING ANY ASPECT OF THE
TERMINATION OF THEIR RELATIONSHIP. THE OBLIGATIONS OF EXECUTIVE UNDER THIS
PARAGRAPH SHALL NOT APPLY TO DISCLOSURES REQUIRED BY APPLICABLE LAW, REGULATION
OR ORDER OF ANY COURT OR GOVERNMENTAL AGENCY.


 


(G)           FROM THE DATE HEREOF WHILE EMPLOYED BY THE COMPANY AND THEREAFTER,
UPON THE COMPANY’S REASONABLE REQUEST, EXECUTIVE WILL USE REASONABLE EFFORTS TO
ASSIST AND COOPERATE WITH THE COMPANY IN CONNECTION WITH THE DEFENSE OR
PROSECUTION OF ANY CLAIM THAT MAY BE MADE AGAINST OR BY THE COMPANY OR ITS
AFFILIATES ARISING OUT OF EVENTS OCCURRING DURING EXECUTIVE’S EMPLOYMENT, OR IN
CONNECTION WITH ANY ONGOING OR FUTURE INVESTIGATION OR DISPUTE OR CLAIM OF ANY
KIND INVOLVING THE COMPANY OR ITS AFFILIATES, INCLUDING ANY PROCEEDING BEFORE
ANY ARBITRAL, ADMINISTRATIVE, REGULATORY, SELF-REGULATORY, JUDICIAL,
LEGISLATIVE, OR OTHER BODY OR AGENCY. EXECUTIVE WILL BE ENTITLED TO
REIMBURSEMENT FOR REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING TRAVEL EXPENSES)
INCURRED IN CONNECTION WITH PROVIDING SUCH ASSISTANCE.


 


(H)           THE PERIOD OF TIME DURING WHICH THE PROVISIONS OF THIS SECTION 4.1
SHALL BE IN EFFECT SHALL BE EXTENDED BY THE LENGTH OF TIME DURING WHICH
EXECUTIVE IS IN BREACH OF THE TERMS HEREOF AS DETERMINED BY ANY COURT OF
COMPETENT JURISDICTION ON THE COMPANY’S APPLICATION FOR INJUNCTIVE RELIEF.


 


(I)            EXECUTIVE AGREES THAT THE RESTRICTIONS CONTAINED IN THIS SECTION
4.1 ARE AN ESSENTIAL ELEMENT OF THE COMPENSATION EXECUTIVE IS GRANTED HEREUNDER
AND BUT FOR EXECUTIVE’S AGREEMENT TO COMPLY WITH SUCH RESTRICTIONS, THE COMPANY
WOULD NOT HAVE ENTERED INTO THIS AGREEMENT.


 


(J)            IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH EXECUTIVE AND
THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION 4.1 TO BE
REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT
JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN
THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE, THE PROVISIONS
OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED AMENDED TO
APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM EXTENT AS SUCH
COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE. ALTERNATIVELY, IF
ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION CONTAINED IN THIS
AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE AMENDED SO AS TO MAKE
IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE ENFORCEABILITY OF ANY OF THE
OTHER RESTRICTIONS CONTAINED HEREIN.


 


4.2.          CONFIDENTIALITY.


 


(A)           EXECUTIVE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY) (X) RETAIN OR USE FOR THE BENEFIT,
PURPOSES OR ACCOUNT OF EXECUTIVE OR ANY OTHER PERSON; OR (Y) DISCLOSE, DIVULGE,
REVEAL, COMMUNICATE, SHARE, TRANSFER OR PROVIDE ACCESS TO ANY PERSON OUTSIDE THE
COMPANY (OTHER THAN ITS PROFESSIONAL ADVISERS WHO ARE


 

8

--------------------------------------------------------------------------------


 


BOUND BY CONFIDENTIALITY OBLIGATIONS), ANY NON-PUBLIC, PROPRIETARY OR
CONFIDENTIAL INFORMATION (INCLUDING WITHOUT LIMITATION TRADE SECRETS, KNOW-HOW,
RESEARCH AND DEVELOPMENT, SOFTWARE, DATABASES, INVENTIONS, PROCESSES, FORMULAE,
TECHNOLOGY, DESIGNS AND OTHER INTELLECTUAL PROPERTY, INFORMATION CONCERNING
FINANCES, INVESTMENTS, PROFITS, PRICING, COSTS, PRODUCTS, SERVICES, VENDORS,
CUSTOMERS, CLIENTS, PARTNERS, INVESTORS, PERSONNEL, COMPENSATION, RECRUITING,
TRAINING, ADVERTISING, SALES, MARKETING, PROMOTIONS, GOVERNMENT AND REGULATORY
ACTIVITIES AND APPROVALS) CONCERNING THE PAST, CURRENT OR FUTURE BUSINESS,
ACTIVITIES AND OPERATIONS OF THE COMPANY OR ITS AFFILIATES AND/OR ANY THIRD
PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF SAME TO THE COMPANY ON A
CONFIDENTIAL BASIS (“CONFIDENTIAL INFORMATION”) WITHOUT THE PRIOR WRITTEN
AUTHORIZATION OF THE BOARD.


 


(B)           “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT
IS (I) GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF
EXECUTIVE’S BREACH OF THIS COVENANT OR ANY BREACH OF OTHER CONFIDENTIALITY
OBLIGATIONS BY THIRD PARTIES; (II) MADE LEGITIMATELY AVAILABLE TO EXECUTIVE BY A
THIRD PARTY WITHOUT BREACH OF ANY CONFIDENTIALITY OBLIGATION; OR (III) REQUIRED
BY LAW TO BE DISCLOSED; PROVIDED THAT EXECUTIVE SHALL GIVE PROMPT WRITTEN NOTICE
TO THE COMPANY OF SUCH REQUIREMENT, DISCLOSE NO MORE INFORMATION THAN IS SO
REQUIRED, AND COOPERATE, AT THE COMPANY’S COST, WITH ANY ATTEMPTS BY THE COMPANY
TO OBTAIN A PROTECTIVE ORDER OR SIMILAR TREATMENT.


 


(C)           EXCEPT AS REQUIRED BY LAW, EXECUTIVE WILL NOT DISCLOSE TO ANYONE,
OTHER THAN EXECUTIVE’S IMMEDIATE FAMILY AND LEGAL OR FINANCIAL ADVISORS, THE
EXISTENCE OR CONTENTS OF THIS AGREEMENT (UNLESS THIS AGREEMENT SHALL BE PUBLICLY
AVAILABLE AS A RESULT OF A REGULATORY FILING MADE BY THE COMPANY OR ITS
AFFILIATES); PROVIDED THAT EXECUTIVE MAY DISCLOSE TO ANY PROSPECTIVE FUTURE
EMPLOYER THE PROVISIONS OF SECTION 4 OF THIS AGREEMENT PROVIDED THEY AGREE TO
MAINTAIN THE CONFIDENTIALITY OF SUCH TERMS.


 


(D)           UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR
ANY REASON, EXECUTIVE SHALL (X) CEASE AND NOT THEREAFTER COMMENCE USE OF ANY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING WITHOUT LIMITATION,
ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK, TRADE NAME, LOGO,
DOMAIN NAME OR OTHER SOURCE INDICATOR) OWNED OR USED BY THE COMPANY OR ITS
AFFILIATES; (Y) IMMEDIATELY DESTROY, DELETE, OR RETURN TO THE COMPANY, AT THE
COMPANY’S OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR MEDIUM (INCLUDING
MEMORANDA, BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER DATA) IN
EXECUTIVE’S POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING STORED OR
LOCATED IN EXECUTIVE’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER OR NOT
COMPANY PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR OTHERWISE RELATE TO
THE BUSINESS OF THE COMPANY AND ITS AFFILIATES, EXCEPT THAT EXECUTIVE MAY RETAIN
ONLY THOSE PORTIONS OF ANY PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT
CONTAIN ANY CONFIDENTIAL INFORMATION; AND (Z) NOTIFY AND FULLY COOPERATE WITH
THE COMPANY REGARDING THE DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL
INFORMATION OF WHICH EXECUTIVE IS OR BECOMES AWARE.


 


4.3.          INTELLECTUAL PROPERTY.

 


(A)           IF EXECUTIVE HAS CREATED, INVENTED, DESIGNED, DEVELOPED,
CONTRIBUTED TO OR IMPROVED ANY WORKS OF AUTHORSHIP, INVENTIONS, INTELLECTUAL
PROPERTY, MATERIALS, DOCUMENTS OR OTHER WORK PRODUCT (INCLUDING WITHOUT
LIMITATION, RESEARCH, REPORTS, SOFTWARE, DATABASES, SYSTEMS,

 

9

--------------------------------------------------------------------------------


 


APPLICATIONS, PRESENTATIONS, TEXTUAL WORKS, CONTENT, OR AUDIOVISUAL MATERIALS)
(“WORKS”), EITHER ALONE OR WITH THIRD PARTIES, PRIOR TO EXECUTIVE’S EMPLOYMENT
BY THE COMPANY, THAT ARE RELEVANT TO OR IMPLICATED BY SUCH EMPLOYMENT (“PRIOR
WORKS”), EXECUTIVE HEREBY GRANTS THE COMPANY A PERPETUAL, NON-EXCLUSIVE,
ROYALTY-FREE, WORLDWIDE, ASSIGNABLE, SUBLICENSABLE LICENSE UNDER ALL RIGHTS AND
INTELLECTUAL PROPERTY RIGHTS (INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL
PROPERTY, COPYRIGHT, TRADEMARK, TRADE SECRET, UNFAIR COMPETITION AND RELATED
LAWS) THEREIN FOR ALL PURPOSES IN CONNECTION WITH THE COMPANY’S CURRENT AND
FUTURE BUSINESS.


 


(B)           IF EXECUTIVE CREATES, INVENTS, DESIGNS, DEVELOPS, CONTRIBUTES TO
OR IMPROVES ANY WORKS, EITHER ALONE OR WITH THIRD PARTIES, AT ANY TIME DURING
EXECUTIVE’S EMPLOYMENT BY THE COMPANY AND WITHIN THE SCOPE OF SUCH EMPLOYMENT
AND/OR WITH THE USE OF ANY THE COMPANY RESOURCES (“COMPANY WORKS”), EXECUTIVE
SHALL PROMPTLY AND FULLY DISCLOSE SAME TO THE COMPANY AND HEREBY IRREVOCABLY
ASSIGNS, TRANSFERS AND CONVEYS, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, ALL RIGHTS AND INTELLECTUAL PROPERTY RIGHTS THEREIN (INCLUDING RIGHTS UNDER
PATENT, INDUSTRIAL PROPERTY, COPYRIGHT, TRADEMARK, TRADE SECRET, UNFAIR
COMPETITION AND RELATED LAWS) TO THE COMPANY TO THE EXTENT OWNERSHIP OF ANY SUCH
RIGHTS DOES NOT VEST ORIGINALLY IN THE COMPANY.


 


(C)           EXECUTIVE AGREES TO KEEP AND MAINTAIN ADEQUATE AND CURRENT WRITTEN
RECORDS (IN THE FORM OF NOTES, SKETCHES, DRAWINGS, AND ANY OTHER FORM OR MEDIA
REQUESTED BY THE COMPANY) OF ALL COMPANY WORKS. THE RECORDS WILL BE AVAILABLE TO
AND REMAIN THE SOLE PROPERTY AND INTELLECTUAL PROPERTY OF THE COMPANY AT ALL
TIMES.


 


(D)           EXECUTIVE SHALL TAKE ALL REQUESTED ACTIONS AND EXECUTE ALL
REQUESTED DOCUMENTS (INCLUDING ANY LICENSES OR ASSIGNMENTS REQUIRED BY A
GOVERNMENT CONTRACT) AT THE COMPANY’S EXPENSE (BUT WITHOUT FURTHER REMUNERATION)
TO ASSIST THE COMPANY IN VALIDATING, MAINTAINING, PROTECTING, ENFORCING,
PERFECTING, RECORDING, PATENTING OR REGISTERING ANY OF THE COMPANY’S RIGHTS IN
THE PRIOR WORKS AND COMPANY WORKS. IF THE COMPANY IS UNABLE FOR ANY OTHER REASON
TO SECURE EXECUTIVE’S SIGNATURE ON ANY DOCUMENT FOR THIS PURPOSE, THEN EXECUTIVE
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS DULY AUTHORIZED
OFFICERS AND AGENTS AS EXECUTIVE’S AGENT AND ATTORNEY IN FACT, TO ACT FOR AND IN
EXECUTIVE’S BEHALF AND STEAD TO EXECUTE ANY DOCUMENTS AND TO DO ALL OTHER
LAWFULLY PERMITTED ACTS IN CONNECTION WITH THE FOREGOING.


 


(E)           EXECUTIVE SHALL NOT IMPROPERLY USE FOR THE BENEFIT OF, BRING TO
ANY PREMISES OF, DIVULGE, DISCLOSE, COMMUNICATE, REVEAL, TRANSFER OR PROVIDE
ACCESS TO, OR SHARE WITH THE COMPANY ANY CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC
INFORMATION OR INTELLECTUAL PROPERTY RELATING TO A FORMER EMPLOYER OR OTHER
THIRD PARTY WITHOUT THE PRIOR WRITTEN PERMISSION OF SUCH THIRD PARTY. EXECUTIVE
HEREBY INDEMNIFIES, HOLDS HARMLESS AND AGREES TO DEFEND THE COMPANY AND ITS
OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS AND REPRESENTATIVES FROM ANY
BREACH OF THE FOREGOING COVENANT. EXECUTIVE SHALL COMPLY WITH ALL RELEVANT
POLICIES AND GUIDELINES OF THE COMPANY, INCLUDING REGARDING THE PROTECTION OF
CONFIDENTIAL INFORMATION AND INTELLECTUAL PROPERTY AND POTENTIAL CONFLICTS OF
INTEREST. EXECUTIVE ACKNOWLEDGES THAT THE COMPANY MAY AMEND ANY SUCH POLICIES
AND GUIDELINES FROM TIME TO TIME, AND THAT EXECUTIVE REMAINS AT ALL TIMES BOUND
BY THEIR MOST CURRENT VERSION.


 

10

--------------------------------------------------------------------------------


 


4.4.          SPECIFIC PERFORMANCE. EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF THIS SECTION 4 WOULD BE INADEQUATE AND THE COMPANY WOULD SUFFER
IRREPARABLE DAMAGES AS A RESULT OF SUCH BREACH OR THREATENED BREACH. IN
RECOGNITION OF THIS FACT, EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH
OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT
POSTING ANY BOND, SHALL BE ENTITLED TO CEASE MAKING ANY PAYMENTS OR PROVIDING
ANY BENEFIT OTHERWISE REQUIRED BY THIS AGREEMENT AND OBTAIN EQUITABLE RELIEF IN
THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR
PERMANENT INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NEITHER PARTY SHALL OPPOSE ANY
MOTION THE OTHER PARTY MAY MAKE FOR ANY EXPEDITED DISCOVERY OR HEARING IN
CONNECTION WITH ANY ALLEGED BREACH OF THIS SECTION 4.


 


4.5.          SURVIVAL. THE PROVISIONS OF THIS SECTION 4 SHALL SURVIVE THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


 

SECTION 5

 


MISCELLANEOUS

 


5.1.          TAX ISSUES AND WITHHOLDING. EXECUTIVE ACKNOWLEDGES THAT HE OR SHE
IS RELYING SOLELY ON HIS OR HER OWN TAX ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. EXECUTIVE UNDERSTANDS THAT
HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT
MAY ARISE AS A RESULT OF THIS INVESTMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT SHALL BE SUBJECT
TO ALL APPLICABLE TAX AND OTHER WITHHOLDING REQUIREMENTS, AND THE COMPANY SHALL,
TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY WITHHOLDING AMOUNTS
FROM ANY PAYMENT OR TRANSFER OF ANY KIND OTHERWISE DUE TO EXECUTIVE.


 


5.2.          COMPLIANCE WITH IRC SECTION 409A. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, (I) IF AT THE TIME EXECUTIVE IS A “SPECIFIED EMPLOYEE” AS
DEFINED IN SECTION 409A OF THE INTERNAL REVENUE CODE (“SECTION 409A”) AND THE
DEFERRAL OF THE COMMENCEMENT OF ANY PAYMENTS OR BENEFITS OTHERWISE PAYABLE
HEREUNDER IS NECESSARY IN ORDER TO PREVENT ANY ACCELERATED OR ADDITIONAL TAX
UNDER SECTION 409A, THEN THE COMPANY WILL DEFER THE COMMENCEMENT OF THE PAYMENT
OF ANY SUCH PAYMENTS OR BENEFITS HEREUNDER (WITHOUT ANY REDUCTION IN SUCH
PAYMENTS OR BENEFITS ULTIMATELY PAID OR PROVIDED TO EXECUTIVE) UNTIL THE DATE
THAT IS SIX MONTHS FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE
COMPANY (OR THE EARLIEST DATE AS IS PERMITTED UNDER SECTION 409A) AND (II) IF
ANY OTHER PAYMENTS OF MONEY OR OTHER BENEFITS DUE TO EXECUTIVE HEREUNDER COULD
CAUSE THE APPLICATION OF AN ACCELERATED OR ADDITIONAL TAX UNDER SECTION 409A,
SUCH PAYMENTS OR OTHER BENEFITS SHALL BE DEFERRED IF DEFERRAL WILL MAKE SUCH
PAYMENT OR OTHER BENEFITS COMPLIANT UNDER SECTION 409A, OR OTHERWISE SUCH
PAYMENT OR OTHER BENEFITS SHALL BE RESTRUCTURED, TO THE EXTENT POSSIBLE, IN A
MANNER, DETERMINED BY THE BOARD, THAT DOES NOT CAUSE SUCH AN ACCELERATED OR
ADDITIONAL TAX. THE COMPANY SHALL CONSULT WITH EXECUTIVE IN GOOD FAITH REGARDING
THE IMPLEMENTATION OF THE PROVISIONS OF THIS SECTION 5.2; PROVIDED THAT NEITHER
THE COMPANY NOR ANY OF ITS EMPLOYEES OR REPRESENTATIVES SHALL HAVE ANY LIABILITY
TO EXECUTIVE WITH RESPECT THERETO.


 

11

--------------------------------------------------------------------------------


 


5.3.          EMPLOYMENT OF EXECUTIVE. NOTHING IN THIS AGREEMENT CONFERS UPON
EXECUTIVE THE RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR ANY OF ITS
AFFILIATES, ENTITLES EXECUTIVE TO ANY RIGHT OR BENEFIT NOT SET FORTH IN THIS
AGREEMENT OR INTERFERES WITH OR LIMITS IN ANY WAY THE RIGHT OF THE COMPANY TO
TERMINATE EXECUTIVE’S EMPLOYMENT.


 


5.4.          STOCKHOLDER RIGHTS. EXECUTIVE SHALL NOT HAVE ANY STOCKHOLDER
RIGHTS (INCLUDING THE RIGHT TO DISTRIBUTIONS OR DIVIDENDS) WITH RESPECT TO THE
SHARES SUBJECT TO THE OPTION UNTIL EXECUTIVE SHALL HAVE EXERCISED THE OPTION,
PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD OF THE PURCHASED SHARES.


 


5.5.          EQUITABLE ADJUSTMENTS. THE OPTION SHALL BE SUBJECT TO ADJUSTMENT
AS PROVIDED IN SECTION 5 OF THE PLAN.


 


5.6.          CALCULATION OF BENEFITS. NEITHER THE OPTION NOR ANY SHARES
ACQUIRED PURSUANT TO EXERCISE OF THE OPTION SHALL BE DEEMED COMPENSATION OR
TAKEN INTO ACCOUNT FOR PURPOSES OF DETERMINING BENEFITS OR CONTRIBUTIONS UNDER
ANY RETIREMENT OR OTHER QUALIFIED OR NONQUALIFIED PLANS OF THE COMPANY OR ANY
EMPLOYMENT/SEVERANCE OR CHANGE IN CONTROL AGREEMENT TO WHICH EXECUTIVE IS A
PARTY AND SHALL NOT AFFECT ANY BENEFITS, OR CONTRIBUTIONS TO BENEFITS, UNDER ANY
OTHER BENEFIT PLAN OF ANY KIND OR ANY APPLICABLE LAW OR REGULATION NOW OR
SUBSEQUENTLY IN EFFECT UNDER WHICH THE AVAILABILITY OR AMOUNT OF BENEFITS OR
CONTRIBUTIONS IS RELATED TO LEVEL OF COMPENSATION. IT IS SPECIFICALLY AGREED BY
THE PARTIES THAT ANY BENEFITS THAT EXECUTIVE MAY RECEIVE OR DERIVE FROM THIS
AGREEMENT WILL NOT BE CONSIDERED AS SALARY FOR CALCULATING ANY SEVERANCE PAYMENT
THAT MAY BE PAYABLE TO EXECUTIVE IN THE EVENT OF A TERMINATION OF EMPLOYMENT.


 


5.7.          REMEDIES.


 


(A)           THE RIGHTS AND REMEDIES PROVIDED BY THIS AGREEMENT ARE CUMULATIVE
AND THE USE OF ANY ONE RIGHT OR REMEDY BY ANY PARTY SHALL NOT PRECLUDE OR WAIVE
ITS RIGHT TO USE ANY OR ALL OTHER REMEDIES. THESE RIGHTS AND REMEDIES ARE GIVEN
IN ADDITION TO ANY OTHER RIGHTS THE PARTIES MAY HAVE AT LAW OR IN EQUITY.


 


(B)           EXCEPT WHERE A TIME PERIOD IS OTHERWISE SPECIFIED, NO DELAY ON THE
PART OF ANY PARTY IN THE EXERCISE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY EXERCISE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT, POWER, PRIVILEGE OR REMEDY PRECLUDE ANY FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER, PRIVILEGE OR REMEDY.


 


5.8.          WAIVERS AND AMENDMENTS. THE RESPECTIVE RIGHTS AND OBLIGATIONS OF
THE COMPANY AND EXECUTIVE UNDER THIS AGREEMENT MAY BE WAIVED (EITHER GENERALLY
OR IN A PARTICULAR INSTANCE, EITHER RETROACTIVELY OR PROSPECTIVELY, AND EITHER
FOR A SPECIFIED PERIOD OF TIME OR INDEFINITELY) BY SUCH RESPECTIVE PARTY. THIS
AGREEMENT MAY BE AMENDED ONLY WITH THE WRITTEN CONSENT OF A DULY AUTHORIZED
REPRESENTATIVE OF EACH OF THE PARTIES HERETO.


 


5.9.          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


 

12

--------------------------------------------------------------------------------


 


5.10.        CONSENT TO JURISDICTION.


 


(A)           EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ALL STATE AND FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS,
AS WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN
FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO
ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM
RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE
OTHER THAN AS SET FORTH IN THIS SECTION 5.10 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(B)           EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.14 OF THIS
AGREEMENT.


 


5.11.        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


5.12.        SUCCESSORS AND ASSIGNS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING
UPON, THE SUCCESSORS, PERMITTED ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS OF
THE PARTIES HERETO.


 


5.13.        ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AND UNDERSTANDING OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERSEDES ALL PRIOR COMMUNICATIONS, REPRESENTATIONS AND
NEGOTIATIONS IN RESPECT THERETO.


 


5.14.        NOTICES. ALL DEMANDS, NOTICES, REQUESTS, CONSENTS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE PERSONALLY DELIVERED OR SENT BY FACSIMILE MACHINE (WITH A
CONFIRMATION COPY SENT BY ONE OF THE OTHER METHODS AUTHORIZED IN THIS SECTION
5.14), REPUTABLE COMMERCIAL OVERNIGHT DELIVERY SERVICE (INCLUDING FEDERAL
EXPRESS AND U.S. POSTAL SERVICE OVERNIGHT DELIVERY SERVICE) OR, DEPOSITED WITH
THE U.S. POSTAL SERVICE MAILED FIRST CLASS, REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, AS SET FORTH BELOW:


 

13

--------------------------------------------------------------------------------


 

If to the Company, addressed to:

 

Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60606
Attention:  General Counsel
Fax:  (312) 894-4856

 

If to the Partnership, addressed to:

 

TDS Investor (Cayman) L.P.
c/o Travelport Inc.
405 Lexington Avenue, 57th Floor
New York, NY  10174
Attention:  Eric Bock, General Counsel
Fax:  (212) 915-9169

 

If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.

 

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith, may specify a different address for the
giving of any notice hereunder.

 


5.15.        NO THIRD PARTY BENEFICIARIES. THERE ARE NO THIRD PARTY
BENEFICIARIES OF THIS AGREEMENT.


 


5.16.        INCORPORATION OF PLAN; ACKNOWLEDGMENT. THE PLAN AS MAY BE AMENDED
FROM TIME TO TIME IS HEREBY INCORPORATED HEREIN BY REFERENCE AND MADE A PART
HEREOF, AND THE OPTION AND THIS AGREEMENT ARE SUBJECT TO ALL TERMS AND
CONDITIONS OF THE PLAN. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE PLAN AND
THIS AGREEMENT, THE PROVISIONS OF THE PLAN SHALL GOVERN. BY SIGNING THIS
AGREEMENT, EXECUTIVE ACKNOWLEDGES HAVING RECEIVED AND READ A COPY OF THE PLAN.


 


5.17.        CONSENT. IN THE COURSE OF EXECUTIVE’S EMPLOYMENT, THE COMPANY MAY
OBTAIN OR HAVE ACCESS TO CERTAIN INFORMATION ABOUT EXECUTIVE AND EXECUTIVE’S
EMPLOYMENT, SUCH AS INFORMATION ABOUT EXECUTIVE’S JOB, APPRAISALS, PERFORMANCE,
HEALTH, COMPENSATION, BENEFITS, TRAINING, ABSENCE, EDUCATION, CONTACT DETAILS,
DISABILITIES, SOCIAL SECURITY NUMBER (OR EQUIVALENT) AND INFORMATION OBTAINED
FROM REFERENCES OR BACKGROUND CHECKS (COLLECTIVELY, “PERSONAL

 

14

--------------------------------------------------------------------------------


 


INFORMATION”). THE COMPANY WILL USE PERSONAL INFORMATION IN CONNECTION WITH
EXECUTIVE’S EMPLOYMENT, TO PROVIDE EXECUTIVE WITH HEALTH AND OTHER BENEFITS, AND
IN ORDER TO FULFILL ITS LEGAL AND REGULATORY OBLIGATIONS. DUE TO THE GLOBAL
NATURE OF THE COMPANY’S BUSINESS AND THE NEED TO CENTRALIZE THE COMPANY’S
INFORMATION AND TECHNOLOGY STORAGE SYSTEMS, THE COMPANY MAY TRANSFER, USE OR
STORE EXECUTIVE’S PERSONAL INFORMATION IN A COUNTRY OR CONTINENT OUTSIDE THE
COUNTRY WHERE EXECUTIVE WORKS OR LIVES, AND MAY ALSO TRANSFER EXECUTIVE’S
PERSONAL INFORMATION TO ITS OTHER GROUP COMPANIES, TO ITS INSURERS AND SERVICE
PROVIDERS AS NECESSARY OR APPROPRIATE, AND TO ANY PARTY THAT IT MERGES WITH OR
WHICH PURCHASES ALL OR A SUBSTANTIAL PORTION OF ITS ASSETS, SHARES, OR BUSINESS
(ANY OF WHICH MAY ALSO BE LOCATED OUTSIDE THE COUNTRY OR CONTINENT WHERE
EXECUTIVE WORKS OR LIVES). THE COMPANY MAY ALSO DISCLOSE EXECUTIVE’S PERSONAL
INFORMATION WHEN IT IS LEGALLY REQUIRED TO DO SO OR TO GOVERNMENTAL, FISCAL OR
REGULATORY AUTHORITIES (FOR EXAMPLE, TO TAX AUTHORITIES IN ORDER TO CALCULATE
EXECUTIVE’S APPROPRIATE TAXATION, COMPENSATION OR SALARY PAYMENTS). THE COMPANY
MAY DISCLOSE PERSONAL INFORMATION AS NOTED ABOVE, INCLUDING TO ANY OF THE THIRD
PARTIES AND FOR ANY OF THE REASONS LISTED ABOVE, WITHOUT FURTHER NOTICE TO
EXECUTIVE. BY SIGNING BELOW, EXECUTIVE CONSENTS TO THE COMPANY COLLECTING,
RETAINING, DISCLOSING AND USING PERSONAL INFORMATION AS OUTLINED ABOVE, AND TO
TRANSFER SUCH INFORMATION INTERNATIONALLY AND/OR TO THIRD PARTIES FOR THESE
PURPOSES.


 


5.18.        SEVERABILITY; TITLES AND SUBTITLES; GENDER; SINGULAR AND PLURAL;
COUNTERPARTS; FACSIMILE.


 


(A)           IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL
OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.


 


(B)           THE TITLES OF THE SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING
THIS AGREEMENT.


 


(C)           THE USE OF ANY GENDER IN THIS AGREEMENT SHALL BE DEEMED TO INCLUDE
THE OTHER GENDERS, AND THE USE OF THE SINGULAR IN THIS AGREEMENT SHALL BE DEEMED
TO INCLUDE THE PLURAL (AND VICE VERSA), WHEREVER APPROPRIATE.


 


(D)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER CONSTITUTE ONE
INSTRUMENT.


 


(E)           COUNTERPARTS OF THIS AGREEMENT (OR APPLICABLE SIGNATURE PAGES
HEREOF) THAT ARE MANUALLY SIGNED AND DELIVERED BY FACSIMILE TRANSMISSION SHALL
BE DEEMED TO CONSTITUTE SIGNED ORIGINAL COUNTERPARTS HEREOF AND SHALL BIND THE
PARTIES SIGNING AND DELIVERING IN SUCH MANNER.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership, Orbitz and Executive have executed this
Agreement as of the day and year first written above.

 

 

TDS Investor (Cayman) L.P.

 

 

 

 

 

By: 

TDS Investor (Cayman) GP Ltd.,

 

 

its general partner

 

 

 

 

 

 

 

 

By: 

 

 

 

Name: Jo-Anne Kruse

 

 

Title: EVP, Human Resources

 

 

 

 

 

 

 

 

Orbitz Worldwide, Inc.

 

 

 

 

 

 

 

 

By: 

 

 

 

Name: Katherine Andreasen

 

 

Title: SVP, Human Resources

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

Name:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.

 

 

 

 

Fax No.

 

 

 

 

WWID No.

 

 

 

 

 

 

 

 

 

 

Type of Option: Nonqualified Stock Option

 

 

 

 

 

Number of Shares: [       ]

 

 

 

 

 

Exercise Price: $[      ] per Share

 

 

--------------------------------------------------------------------------------


 

Exhibit A – 2007 Equity and Incentive Plan

 

(Distributed Separately)

 

--------------------------------------------------------------------------------
